Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a two patient specific guides for the correction of acetabulum defects.  The first guide is a single monolithic part having a first internal surface adapted to match a pubic part of the cotyloid cavity and includes five openings for specifying the position, path, and diameter of the first fasteners (Fig. 1).  The second guide is also a single monolithic part separate from the first guide, which has a second internal surface that matches an ischial part of the cotyloid cavity and includes three openings adapted for specifying the position, path, and diameter of the second fasteners (Fig. 2).  The guides are capable of working together and each include four peripheral openings (Fig. 1-2).
The closest art of record are Goldstein et al (US Patent Pub. 20140135940A1) and Meridew et al (US Patent Pub. 20110184419A1).  Meridew discloses two patient specific guides (200a,200B) each having an internal surface to match either the pubic part or the ischial part of the cotyloid cavity.  However, Meridew does not disclose the internal surfaces having openings to guide fasteners into position in the cavity.  This is because the guides (200a,200b) are meant to aid in the proper placement of a reamer to prepare the acetabulum for an implant and therefore, there is no reason or motivation to add openings for the placement of fasteners.  While the Goldstein reference discloses two patient specific guides wherein each guide has a patient specific internal surface that matches either the pubic part or the ischial part of the cotyloid cavity, and wherein each guide has openings to guide the fasteners (Fig. 11a and 3). However, the guides are composed of two separate pieces wherein there is a drill guide piece that is not patient specific that is meant to sit atop a patient specific implant.  There is no motivation to make each of the guides single monolithic guides since the actual drill guides are meant to be used with varying implants and therefore only the implants in Goldstein are meant to be geared for a specific patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775